Per Curiam.
The court in this case made an order that the defendant produce certain books and papers for *438the examination of plaintiff’s bookkeeper. Defendant applied to the circuit court commissioner to allow the writ of certiorari to this court to review this order. The commissioner allowed the writ. Plaintiff moves to dismiss it.
We think the motion must be granted. Mandamus is the proper remedy. Cummer v. Kent Circuit Judge, 38 Mich. 351; Petrie v. Muskegon Circuit Judge, 90 Mich. 265; Eddy v. Pay Circuit Judge, 114 Mich. 668.
We do not think it was the intention of the legislature to authorize a circuit court commissioner to interfere with proceedings in circuit courts, and thus permit an inferior officer or tribunal to decide that a superior one has committed error, and stop further proceedings by granting the writ of certiorari to review such action.
Motion granted, and writ dismissed.